*55OPINION OF THE COURT
Per Curiam.
On July 31, 2001, after a jury trial, the respondent was found guilty of conspiracy to commit securities fraud, a class D felony in violation of 18 USC § 371, and securities fraud, a class C felony in violation of 15 USC § 78j (b) and § 78ff, 17 CFR 240.10b-5, and 18 USC § 2. The petitioner subsequently moved, inter alia, to strike the respondent’s name from the roll of attorneys and counselors-at-law on the ground that he was disbarred upon his conviction of a felony. By decision and order on motion of this Court dated October 16, 2002, that branch of the petitioner’s motion was held in abeyance, the respondent was immediately suspended from the practice of law, and he was directed to apprise the Court of his sentencing. By letter dated December 12, 2002, the respondent’s counsel advised the Court that, on November 13, 2002, the respondent was sentenced to a term of incarceration of 63 months, supervised release for a term of three years, and restitution in the sum of $540,000.
The federal felony of securities fraud, in violation of 15 USC § 78j (b) and § 78ff, 17 CFR 240.10b-5, and 18 USC § 2 is essentially similar to the New York felonies found in General Business Law § 352-c (5) and (6) (see Matter of Schuster, 285 AD2d 139 [2001]; Matter of Rosoff, 274 AD2d 241 [2000]; Matter of Bellen, 183 AD2d 149 [1992]; Matter of Reich, 128 AD2d 329 [1987]).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, he is disbarred and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Cozier, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Stephen Jay Drescher, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*56Ordered that pursuant to Judiciary Law § 90, effective immediately, Stephen Jay Drescher is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.